UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2011 Date of reporting period:August 31, 2010 Item 1. Reports to Stockholders. The American Trust Allegiance Fund One Court Street Lebanon, New Hampshire 03766 Semi-Annual Report For The Six Months Ended August 31, 2010 American Trust Allegiance Fund October, 2010 Dear Fellow Shareholders, It is our pleasure to provide you with the American Trust Allegiance Fund Semiannual Report for the six months ending August 31, 2010. During the last 6 months the economy has disappointed the average investor with signs of slowing growth and even suggestions of a double dip recession.This combined with sovereign debt issues in Greece, Portugal, Ireland and Spain portend, to some, a repeat of the financial debacle of 2008 when Lehman Brothers, AIG, Fannie Mae and Freddie Mac led the way to the worst stock market decline in 70 years.However, by August, the problems in the European Union had mitigated and the financial markets started reflecting a bit more confidence.Nevertheless, for the six months ending August 31, 2010, the S&P 500® Index was down 4.04% and the Allegiance Fund was down 5.74%.This reflects the fact that the Fund is more heavily focused on economically sensitive companies.Understandably, in a period such as the last six months when the economic strength of the U.S. and many world economies was in question, materials stocks, industrials, consumer discretion and energy were out of favor. The fact is that we will not see meaningful economic progress until people are able to work again.With an official unemployment rate in the U.S. of around 9.5% and broader unemployment estimated to be over 15%, the U.S. economy has a long way to go to approach employment levels that might bring sustained growth.In the mean time, the Allegiance Fund is focused on the kind of companies that can still prosper in this environment.This type of firm often has low levels of debt or no debt, is well established (often with a substantial international presence), has differentiated products or services, seasoned management and usually has a history of consistent earnings and dividend growth.Though these sound like basic attributes that any investor would seek, many are still seeking big returns with riskier companies.We believe it is a good time to invest in high quality, established business franchises. In an effort to encourage global economic growth, central banks around the world have been aggressively accommodative in their monetary policies, keeping interest rates low to make credit more easily affordable and adding liquidity to the banking systems. In stark contrast to the economic woes of the developed world are the economies of the emerging markets (formerly called the less developed world).In just the last 10 years, many of these countries have developed a significant middle class for the first time in history.For example, over this last decade, 2 American Trust Allegiance Fund Brazil has added 23 million to their middle class.This burgeoning class helped Brazil grow in spite of the economic collapse of its major export markets in the U.S. and Europe.The world truly has changed. For this reason, we have emphasized companies that participate in the emerging markets of the world, thereby giving us exposure to the secular growth trend that we think will last for many decades. While there are many signs of economic malaise in the developed world as mentioned above, at some point economies will improve.Economically sensitive stocks have thrived historically in such a recovery and we believe this recovery will be no different.In addition, there is still enormous investor pessimism toward equities and historically, that has been a good time to invest in stocks.We believe we are in one of those periods. As economic and other events develop we will continue to vigorously search for opportunities to grow the Fund for its shareholders. We are grateful to you for your support of the American Trust Allegiance Fund and we hope that, in return, we can help you meet your financial goals. Sincerely yours, Paul H. CollinsCarey Callaghan Co-Fund Managers Past performance is not a guarantee of future results. The Fund may invest in small- and medium-capitalization companies, which tend to have limited liquidity and greater price volatility than larger-capitalization companies. The S&P 500® Index is an unmanaged index commonly used to measure performance of U.S. stocks.This index is not available for investment and does not incur charges or expenses. The information provided herein represents the opinion of Paul H. Collins and/or Carey Callaghan and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. 3 American Trust Allegiance Fund EXPENSE EXAMPLE at August 31, 2010 (Unaudited) As a shareholder of a fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/1/10 – 8/31/10). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.45% per the advisory agreement. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 4 American Trust Allegiance Fund EXPENSE EXAMPLE at August 31, 2010 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 3/1/10 8/31/10 3/1/10 – 8/31/10* Actual $ $ $ Hypothetical (5% return $ $ $ before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.45%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. SECTOR ALLOCATION OF PORTFOLIO ASSETS at August 31, 2010 (Unaudited) Percentages represent market value as a percentage of total investments. 5 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at August 31, 2010 (Unaudited) Shares COMMON STOCKS:94.93% Value Aerospace Product and Parts Manufacturing:2.78% Boeing Co. $ Basic Chemical Manufacturing: 3.31% Praxair, Inc. Building Materials:2.88% Owens Corning, Inc.* Manufacturing:1.66% Cisco Systems, Inc.* Computer & Peripheral Equipment Manufacturing:5.47% Apple, Inc.* Hewlett-Packard Co. International Business Machines Corp. Computer Systems Design and Related Services:3.74% Accenture PLC - Class A# Conglomerates:4.30% Loews Corp. Cut and Sew Apparel Manufacturing:2.68% VF Corp. Deep Sea, Coastal, and Great Lakes Water Transportation:2.09% Alexander & Baldwin, Inc. Depository Credit Intermediation:0.85% State Street Corp. Electric Power Generation, Transmission and Distribution:1.82% NRG Energy, Inc.* Engine, Turbine, and Power Transmission Equipment Manufacturing:2.23% Cummins, Inc. Footwear Manufacturing:2.89% Nike, Inc. - Class B The accompanying notes are an integral part of these financial statements. 6 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at August 31, 2010 (Unaudited), Continued Shares Value Grain and Oilseed Milling:3.50% Archer-Daniels-Midland Co. $ Industrial Machinery Manufacturing:2.36% Applied Materials, Inc. Insurance Carriers:3.11% Berkshire Hathaway, Inc. - Class B* Metal Ore Mining:3.23% Freeport-McMoRan Copper & Gold, Inc. Motor Vehicle Manufacturing:1.99% Ford Motor Co.* Natural Gas Distribution:3.03% Spectra Energy Corp. Office Supplies, Stationery, and Gift Stores:0.79% Staples, Inc. Oilfield Services:1.69% Schlumberger Ltd.# Oil and Gas Extraction:8.52% Devon Energy Corp. Hess Corp. Petroleo Brasileiro S.A. - Petrobras - ADR Other Financial Investment Activities:2.75% Franklin Resources, Inc. Other Information Services:3.14% Google Inc. - Class A* Yahoo! Inc.* Petroleum and Coal Products Manufacturing:3.74% Exxon Mobil Corp. Real Estate Services:2.33% CB Richard Ellis Group, Inc. - Class A Semiconductor and Other Electronic Component Manufacturing:3.30% Intel Corp. The accompanying notes are an integral part of these financial statements. 7 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at August 31, 2010 (Unaudited), Continued Shares Value Semiconductor and Other Electronic Component Manufacturing:3.30% (Continued) Molex, Inc. $ Soap, Cleaning Compound, and Toilet Preparation Manufacturing:7.01% Avon Products, Inc. Clorox Co. Colgate-Palmolive Co. Software Publishers:2.48% Microsoft Corp. Timber Real Estate Investment Trust:1.93% Plum Creek Timber Company, Inc. Wireless Telecommunications Carriers:3.33% Millicom International Cellular S.A.# TOTAL COMMON STOCKS (Cost $13,285,076) SHORT-TERM INVESTMENTS:4.97% Fidelity Institutional Money Market Government Portfolio - Class I, 0.06%† Reserve Primary Fund - Class 5+‡ — TOTAL SHORT-TERM INVESTMENTS (Cost $715,568) Total Investments in Securities (Cost $14,000,644):99.90% Other Assets in Excess of Liabilities:0.10% Net Assets:100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. + Valued at a fair value in accordance with procedures established by the Fund’s Board of Trustees. ‡ Illiquid security. As of August 31, 2010, the security had a value of $0 (0.0% of net assets). The security was acquired between September 16, 2008 and October 22, 2008, and has a cost basis of $15,541. † Rate shown is the 7-day yield as of August 31, 2010. ADR - American Depository Receipt The accompanying notes are an integral part of these financial statements. 8 American Trust Allegiance Fund STATEMENT OF ASSETS AND LIABILITIES at August 31, 2010 (Unaudited) ASSETS Investments in securities, at value (cost $14,000,644) $ Receivables: Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Due to advisor Administration fees Audit fees Transfer agent fees and expenses Fund accounting fees Custody fees Shareholder reporting expenses Chief Compliance Officer fee Accrued other expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$14,094,858 / 884,963 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 9 American Trust Allegiance Fund STATEMENT OF OPERATIONS For the Six Months Ended August 31, 2010 (Unaudited) INVESTMENT INCOME Income Dividends (net of foreign tax withheld of $5,819) $ Interest Total income Expenses Advisory fees (Note 4) Transfer agent fees and expenses (Note 4) Administration fees (Note 4) Fund accounting fees (Note 4) Registration fees Audit fees Legal fees Reports to shareholders Chief Compliance Officer fee (Note 4) Trustee fees Custody fees (Note 4) Miscellaneous expense Insurance expense Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized depreciation on investments ) Net realized and unrealized loss on investments ) Net decrease in net assets resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 10 American Trust Allegiance Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended August 31, 2010 Year Ended (Unaudited) February 28, 2010 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation/(depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income — CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total increase/(decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment income of $ $ (a)A summary of share transactions is as follows: Six Months Ended August 31, 2010 Year Ended (Unaudited) February 28, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions - - Shares redeemed ) Net decrease ) $ ) ) $ ) The accompanying notes are an integral part of these financial statements. 11 American Trust Allegiance Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the period Six Months Ended 8/31/10 Year Ended (Unaudited) 2/28/10 2/28/09 2/29/08 2/28/07 2/28/06 Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gain/(loss) on investments ) ) Total from investment operations ) ) Less distributions: From net - investment income ) Total distributions - ) Net asset value, end of period $ Total return -5.74
